 Case 2:20-cv-00280-JRG Document 28 Filed 11/05/20 Page 1 of 3 PageID #: 140




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 KAIFI LLC,                                        §
                                                   §
                 Plaintiff,                        §
                                                   §       Case No. 2:20-CV-280
         v.                                        §
                                                   §       Jury Trial Requested
 VERIZON COMMUNICATIONS INC.;                      §
 CELLCO PARTNERSHIP D/B/A VERIZON                  §
 WIRELESS; VERIZON SERVICES CORP.;                 §
 VERIZON ENTERPRISE SOLUTIONS,                     §
 LLC; VERIZON BUSINESS GLOBAL LLC;                 §
 VERIZON BUSINESS NETWORK                          §
 SERVICES, LLC; VERIZON CORPORATE                  §
 SERVICES GROUP INC.; VERIZON DATA                 §
 SERVICES, LLC; VERIZON MEDIA INC.;                §
 and VERIZON ONLINE, LLC,                          §
                                                   §
                 Defendants.                       §



                DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants Verizon

Communications Inc.; Cellco Partnership D/B/A Verizon Wireless; Verizon Services Corp.;

Verizon Enterprise Solutions LLC; Verizon Business Global LLC; Verizon Business Network

Service LLC; Verizon Corporate Services Group Inc.; Verizon Data Services LLC; Verizon

Media Inc.; and Verizon Online LLC (collectively, “Defendants”) submit this notice of party

with financial interest.

        Cellco Partnership D/B/A Verizon Wireless; Verizon Services Corp; Verizon Business

Global LLC; Verizon Media Inc.; and Verizon Business Network Services LLC are each,

directly or indirectly, wholly-owned by Verizon Communications Inc.




                                               1
Case 2:20-cv-00280-JRG Document 28 Filed 11/05/20 Page 2 of 3 PageID #: 141




       Verizon Communications Inc. is a publicly held company. No publicly held corporation

owns 10% or more of the stock of Verizon Communications Inc.

       Verizon Corporate Services Group Inc.; Verizon Data Services LLC; and Verizon Online

LLC are each, directly or indirectly, wholly-owned by GTE Corporation. Verizon

Communications Inc. owns 10% or more of the stock of GTE Corportation.

       Verizon Enterprise Solutions LLC is no longer an active company.




 Dated: November 5, 2020                    /s/ Deron R. Dacus

                                            Deron R Dacus
                                            State Bar No. 00790553
                                            The Dacus Firm, PC
                                            821 ESE Loop 323
                                            Suite 430
                                            Tyler, TX 75701
                                            903/705-1117
                                            Fax: 903/581-2543
                                            Email: ddacus@dacusfirm.com


                                            Kevin P. Anderson
                                            KPAnderson@duanemorris.com
                                            505 9th Street, N.W., Suite 1000
                                            Washington, DC 20004-2166
                                            Telephone: (202) 776 7851
                                            Facsimile: (202) 478 2620
                                            Attorneys for Defendants VERIZON
                                            COMMUNICATIONS INC.; CELLCO
                                            PARTNERSHIP D/B/A VERIZON WIRELESS;
                                            VERIZON SERVICES CORP.; VERIZON
                                            ENTERPRISE SOLUTIONS, LLC; VERIZON
                                            BUSINESS GLOBAL LLC; VERIZON BUSINESS
                                            NETWORK SERVICES, LLC; VERIZON
                                            CORPORATE SERVICES GROUP INC.;
                                            VERIZON DATA SERVICES, LLC; VERIZON
                                            MEDIA INC.; and VERIZON ONLINE LLC,




                                             2
 Case 2:20-cv-00280-JRG Document 28 Filed 11/05/20 Page 3 of 3 PageID #: 142




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 5th day of November, 2020, all counsel of record
who are deemed to have consented to electronic service are being served with a copy of this
document through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel
of record will be served by a facsimile transmission and/or first class mail.

                                           /s/ Deron R. Dacus
                                           Deron R. Dacus




                                              3
